Citation Nr: 1440187	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  13-15 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of a left wrist injury.


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied service connection for the claimed disability.  

In May 2013, the Veteran's representative notified the Board that the Veteran did not want a Board hearing.

The Board has reviewed the file on the "Virtual VA" system in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1. The Veteran injured his left wrist in active service, and symptoms of a scar, decreased strength, and minimal functional limitations manifested during active service and have been recurrent since service separation.

2. The current residuals of a left wrist injury, manifested by a scar, decreased strength, and minimal functional limitations, is related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for residuals of a left wrist injury are met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claim for service connection for residuals of a left wrist injury, the claim is substantiated, and there are no further actions on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder) ; Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

Analysis: Service Connection for Residuals of a Left Wrist Injury

The Veteran contends that in late 1973 or early 1974, during active duty, he cut his left wrist as he was attempting to open a window in his apartment.  He stated that the window frame broke and his hand shattered the glass.  He further stated that he sought medical treatment three times after sustaining the injury, at two Naval medical centers in California and a VA outpatient clinic in Alabama.  The Veteran indicated that after sustaining the injury to his left wrist, he could not use his left hand for at least ninety days, and that he continues to experience pain and loss of grip strength.  See the August 1974 Sick Call Treatment Record, October 1975 Veteran's Application for Compensation or Pension, the April 1976 Report of Accidental Injury, and the April 2010 Statement in Support of Claim.

The Veteran is competent to describe injuring his wrist by accidentally cutting himself with glass from a window.  He is also competent to report symptoms such as pain and loss of grip strength, as they are perceivable by use of his senses.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  The Veteran's lay statements are found to be credible because although he did not recall the exact injury date, his statements have been otherwise consistent throughout the nearly forty years between the injury and the instant appeal.  Moreover, the Veteran's statements, including the range of dates on which the injury occurred, are underscored by his service treatment records and by the medical evidence created after his service separation.   Thus, the in-service injury to the Veteran's left wrist is established.

The Board further finds that the competent and credible evidence is in equipoise on the question of whether the Veteran's current left wrist disability manifested by a scar, decreased strength, and minimal functional limitations is related to the in-service left wrist injury.  

There is competent and credible evidence in support of service connection for residuals of a left wrist disability.  First, the medical evidence generated during the Veteran's active service shows treatment for residuals of an injury to the left wrist.  An August 1974 service treatment record indicates that the Veteran was seen at the Naval Regional Medical Center in San Diego, California, for a "follow up hand" appointment.  A June 1975 report of the medical exam conducted before the Veteran was discharged from active duty does not note an injury to his left wrist; however, an August 1975 medical examination report, submitted with the Veteran's November 2011 Notice of Disagreement, notes a healed laceration on his left wrist.  The August 1975 report further notes that the Veteran had a "[h]ealed laceration [on his] left wrist, full range of motion with slight pain, moderate decrease in strength, local anethesia overlying this," with a recommendation for an orthopedic and neurological evaluation.  

Second, the medical evidence generated in the years immediately following the Veteran's separation from active service shows complaints and treatment for residuals of an injury to the left wrist.  In October 1975, just four months after discharge from active duty, the Veteran filed a compensation claim for "loss of grip of left hand" and "[c]ut on left wrist."  An October 1975 VA medical certificate and history indicates that the Veteran's wrist was cut in service in February 1974, that the Veteran reported losing grip strength since the wrist injury, and that the Veteran wanted an opinion on whether it could be repaired.  An October 1975 VA treatment record indicates that the Veteran had an old injury to the ulnar nerve near the left wrist and there was slight weakness in the left hand.  In a June 1976 letter to the Veteran, the RO requested that the Veteran provide information about injury and furnish any treatment records that he had in his possession.  The June 1976 letter stated that until the Veteran provided the requested information, the RO would be unable to take further action on his claim.  The Veteran's 1975 claim was not adjudicated.  In September 1977, the Veteran was discharged from the Naval Reserves after a finding by the Navy's Chief of the Bureau of Medicine and Surgery that he was physically disqualified "by reason of residuals of left wrist injury December 1973."  

Third, the medical evidence generated since the Veteran initiated the instant claim in April 2010 is consistent with the evidence from the 1970s, and establishes recurrent left wrist and hand symptoms since the in-service injury.  In this claim, the Veteran reported that he was discharged from Naval service due to his left wrist, and that he continues to have problems with that wrist.  A January 2011 VA joints examination report states that the Veteran reported mild flare-ups and a left wrist range of motion that was limited by pain.  The January 2011 report lists a diagnosis of "[r]esiduals, [l]eft wrist injury" with "[m]inimal functional limitations."  A February 2011 VA muscles examination report states that the Veteran reported having surgery on his left wrist in December 1973, and since then he has experienced decreased strength in his left hand and five to fifteen minute intervals of numbness and tingling in his left wrist and hand area.  The report also notes that the Veteran's service treatment record is silent regarding the injury and treatment.  The diagnosis was left wrist injury, healed; residual scar and decreased strength; minimal functional limitations; and no objective evidence to support a peripheral neuropathy diagnosis.  

There is also medical evidence that weighs against the Veteran's claim for service connection.  In addition to the June 1975 service separation examination report that is silent on the issue, the February 2011 VA examination report indicates that the examiner concluded that the left wrist injury was less likely than not caused by or related to a service-connected condition.  The February 2011 opinion, however, inaccurately reported that the service treatment record was silent concerning the left wrist and is therefore afforded no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).

After a careful review of the entire record, the Board finds that the evidence is in equipoise as to whether the Veteran's current residuals of a left wrist injury, manifested by a scar, decreased strength, and minimal functional limitations, is related to the in-service left wrist injury.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all reasonable doubt in the Veteran's favor, service connection for residuals of a left wrist injury is warranted.     




ORDER

Service connection for residuals of a left wrist injury, manifested by a scar, decreased strength, and minimal functional limitations, is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


